                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN DANIELS ,                                           CIVIL ACTION
                      Plaintiff,

              v.

NORTH WESTERN HUMAN SERVICES,                             NO. 18-3128
MARLENE GREENE, JEOVHANNA
LEWIS, STACEY MCMULLEN, PAUL
SACHS, MICHEAL WENCROWICK,
JOHN DOE 1, AND JOHN DOE 2,
                Defendants.

                                          ORDER

       AND NOW, this 10th day of March, 2020, upon consideration of Defendants’ Motion to

Dismiss and briefing in support thereof (ECF No. 59) and Plaintiff’s response thereto (ECF No.

74), IT IS HEREBY ORDERED that the Motion is GRANTED.

       The Clerk of Court SHALL CLOSE this case.



                                                   BY THE COURT:


                                                   /s/Wendy Beetlestone, J.

                                                   _______________________________
                                                   WENDY BEETLESTONE, J.
